    Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.53 Filed 01/15/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

    IN RE AUTOMOTIVE PARTS                             Case No. 13-cv-2005
    ANTITRUST LITIGATION                                        20-cv-11208
    (Air Flow Meters)

    GOVERNMENT OF PUERTO RICO,                         Sean F. Cox
                                                       United States District Court Judge
          Plaintiff,

    v.

    HITACHI AUTOMOTIVE SYSTEMS,
    LTD., HITACHI AUTOMOTIVE SYSTEMS
    AMERICAS, INC., DENSO CORP., and
    DENSO INTERNATIONAL AMERICA,
    INC.,

          Defendants.


         OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

                                                  I.

          The center of this case is the car part known as an air flow meter. True to its name, this

equipment “measure[s] the volume of air flowing into engines.” (Case No. 14-cr-20559, ECF No.

1, PageID.4.) These engine parts are the focus of the latest part of this multidistrict antitrust

litigation.1 In the instant litigation related to air flow meters, the Government of Puerto Rico



1
 “In 2010, authorities in the United States, the European Union, and Japan began investigating a
suspected conspiracy among auto part manufacturers and suppliers to engage in anticompetitive
cartel conduct. Over time, a number of manufacturing firms and executives have pleaded guilty to
conspiracies to fix prices, rig bids, or allocate the market for specific auto parts.” GEICO Corp. v.
Autoliv, Inc., 345 F. Supp. 3d 799, 809 (E.D. Mich. 2018). “Beginning in 2011, civil antitrust suits
were brought in federal district courts throughout the United States on behalf of various classes of
plaintiffs who alleged that they were injured as a result of the auto part price-fixing conspiracies

                                                  1
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.54 Filed 01/15/21 Page 2 of 11




(“Puerto Rico”) filed a complaint last year. (Case No. 20-cv-11280, ECF No. 1.) Puerto Rico seeks

at least $50 million under a state-law unjust enrichment claim as well as injunctive relief under the

federal Clayton Act. In response, Hitachi Automotive Systems, Ltd., Hitachi Automotive Systems

Americas, Inc., Denso Corp., and Denso International America, Inc. (“Defendants”) moved to

dismiss the case under Federal Rule of Civil Procedure 12(b)(6).

        The parties have briefed the issues, and the Court held a Zoom hearing on January 7, 2021.

For the reasons discussed below, the Court agrees with Defendants and grants their motion to

dismiss.

                                                   II.

        In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

“construes the complaint in the light most favorable to the plaintiff, accepts the plaintiff’s factual

allegations as true, and determines whether the complaint ‘contain[s] sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’ ” Heinrich v. Waiting Angels

Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (alteration in original) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). The Court “need not, however, accept unwarranted factual

inferences.” Bennett v. MIS Corp., 607 F.3d 1076, 1091 (6th Cir. 2010) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The factual allegations must “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.




revealed in the above-cited government investigations. On February 7, 2012, the United States
Judicial Panel on Multidistrict Litigation transferred these actions to the Eastern District of
Michigan, and this Court subsequently entered a series of orders to coordinate and consolidate
these suits in multidistrict litigation designated as In re Automotive Parts Antitrust Litigation, No.
12-md-02311.” Id.

                                                   2
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.55 Filed 01/15/21 Page 3 of 11




          Puerto Rico alleges in its complaint: “The combination and conspiracy engaged in by the

Defendants and their coconspirators allowed Defendants and their co-conspirators to be unjustly

enriched at the expense of the consumers and governmental agencies of Puerto Rico.” (ECF No.

1, PageID.3.)

          Defendants make three arguments in support of its motion to dismiss. (ECF No. 9.) First,

they assert that Puerto Rico fails to state a claim for injunctive relief under the Clayton Act; there

is no threat of injury from an impending antitrust violation and, even if there were one, the suit

would be too late. Second, Defendants argue that Puerto Rico’s unjust enrichment claim is barred

by state law. Finally, the Government of Puerto Rico does not have standing to assert these claims

on behalf of its citizens, they say. On all three points, Puerto Rico disagrees. (ECF No. 20.)

          Notably, there are two strikingly similar cases that courts recently decided against Puerto

Rico. A summary of these will set the stage for the instant case.

          First, Puerto Rico filed suit against flexible polyurethane foam companies in a case that

was dismissed on February 27, 2020. See Puerto Rico v. Carpenter Co., 442 F. Supp. 3d 464

(D.P.R. 2020). In that price-fixing case, Puerto Rico alleged an antitrust conspiracy and sought

relief pursuant to the Clayton Act as well as $50 million for unjust enrichment. See id. at 466–67.

In 2010, lawsuits against companies in the foam industry had been consolidated in a multidistrict

litigation. See id. at 470. Defendants moved to dismiss, making many of the same arguments

advanced by Defendants here. See id. at 472. For reasons that will be discussed in more detail

below, the court agreed with Defendants on each point and granted their motion to dismiss. See id.

at 479.




                                                   3
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.56 Filed 01/15/21 Page 4 of 11




       Second, Puerto Rico filed suit against industrial producers of chicken meat in a case that

was dismissed last summer. See In re Broiler Chicken Antitrust Litig., No. 16-8637, 2020 WL

4032932 (N.D. Ill. July 15, 2020). Puerto Rico filed a separate complaint nearly two years after

that court had denied motions to dismiss against the direct-purchaser plaintiffs and others. See id.

at *1. The court dismissed the claims under the Puerto Rico Antitrust Act and the theory of unjust

enrichment as well as a parens patriae claim for damages. See id. at *2–5.

                                                 III.

                                            A. Standing

       In this case, the Court first considers whether Puerto Rico has standing to bring suit at all.

       Parens patriae standing, from the Latin for “parent of his or her country,” is a “doctrine by

which a government has standing to prosecute a lawsuit on behalf of a citizen.” Black’s Law

Dictionary (11th ed. 2019). The ability of a state (or territory) to sue individual defendants in

federal court is governed by Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S.

592 (1982). “In order to maintain such an action,” the Supreme Court held, “the State must

articulate an interest apart from the interests of particular private parties, i.e., the State must be

more than a nominal party. The State must express a quasi-sovereign interest.” Snapp, 458 U.S. at

607. The Snapp Court articulated at least two quasi-sovereign interests: “interest in the health and

well-being—both physical and economic—of its residents in general” and “interest in not being

discriminatorily denied its rightful status within the federal system.” Id. The Court explained that

“more must be alleged than injury to an identifiable group of individual residents.” Id.

       The Sixth Circuit recently considered this doctrine in holding that the State of Arizona did

not have parens patriae standing to intervene in a case after a settlement was awarded. See


                                                  4
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.57 Filed 01/15/21 Page 5 of 11




Chapman v. Tristar Prods., Inc., 940 F.3d 299 (6th Cir. 2019). The objections that the state wished

to make were “indistinguishable from the objections which individual Arizonans might raise.” Id.

at 306. That is, “the only injury alleged is injury to an identifiable group of Arizonans” and Arizona

as a state “has not shown any imperiled quasi-sovereign interests.” Id. Other courts of appeal have

followed similar logic in other cases. See, e.g., Missouri ex rel. Koster v. Harris, 847 F.3d 646,

652 (9th Cir. 2017) (“The complaint contains no specific allegations about the statewide magnitude

of these difficulties or the extent to which they affect more than just an ‘identifiable group of

individual’ egg farmers.” (quoting Snapp, 485 U.S. at 607)).

       In their motion to dismiss, Defendants here argue the following:

       First, to the extent Puerto Rico seeks to bring claims on behalf of its citizens, it fails
       to plead facts demonstrating that its citizens could not vindicate their own interests
       through a class action—the preferred method for damages arising out of
       anticompetitive conduct—just as the EPPs did years ago. . . . Second, Plaintiff
       asserts that it brings suit “as parens patriae . . . to enforce public rights and to
       protect its residents from Defendants’ unjust enrichment.” But Plaintiff does not
       identify any such “public rights” associated with its claims, and “protecting”
       citizens “from Defendants’ unjust enrichment” is merely another way of asserting
       its citizens’ own claims for unjust enrichment. . . . Finally, Plaintiff’s assertion that
       “Plaintiff, the population of Puerto Rico, and its consumers have sustained injury
       to their businesses or property” similarly fails to establish parens patriae standing
       because injury to the government’s own business or property is not a quasi-
       sovereign interest.

(ECF No. 9, PageID.93–94.) Puerto Rico responds that it “has a legitimate and vital state interest

in seeking a recovery for the economic harm that Defendants caused through their admittedly

illegal conspiracy” and that its “present financial hardship is another factor demonstrating its

interest and desire to seek relief on behalf of its population.” (ECF No. 20, PageID.240–41.)

       Defendants have the better of the argument. To be sure, certain citizens of Puerto Rico may

have suffered an injury if they bought air flow meters that were at issue in this case. But Puerto


                                                   5
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.58 Filed 01/15/21 Page 6 of 11




Rico does not explain how an injury to this “identifiable group of individual residents” amounts to

a “quasi-sovereign interest.” See Snapp, 458 U.S. at 607. Nor does the complaint contain “specific

allegations about the statewide magnitude of these difficulties.” See Koster, 847 F.3d at 652. As

the defendants’ brief persuasively argues, these injuries did not relate to public rights. And, as the

defendants’ brief correctly notes, neither the injury to the government’s own property—if it indeed

purchased these auto parts—nor financial hardship alone is sufficient for this type of standing.

        Additionally, Puerto Rico maintains that it has standing based on its own statutes. The

argument centers on the wording of 32 L.P.R.A. § 3341, which says the government of Puerto

Rico has a right “in their capacity of ‘parens patriae’ to file a class suit on behalf of said consumers

by reason of damages as well as injunction suits.” According to Puerto Rico’s brief, the state

legislature “explicitly” recognizes Puerto Rico’s ability to bring a suit such as this one. (ECF No.

20, PageID.238.) There is competing case law on this issue. One court stated that “Thirteen states

and the Commonwealth of Puerto Rico . . . have expressly conferred parens patriae authority upon

their Attorneys General.” In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 521 (E.D. Mich.

2003). However, that broad statement does not specifically say that Puerto Rico can bring any type

of case it wants on behalf of its citizens, including an equitable claim of unjust enrichment. In fact,

the court in Carpenter held the opposite: “[N]o Commonwealth statute nor Puerto Rico Supreme

Court precedent explicitly provides for parens patriae standing to present unjust enrichment

claims.” See 442 F. Supp. 3d at 479.

        Although it is questionable, the Court will assume that Puerto Rico has standing and

continue to the merits.




                                                   6
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.59 Filed 01/15/21 Page 7 of 11




                                     B. Unjust Enrichment

       There are five elements to an unjust enrichment action under Puerto Rico law: “1) existence

of enrichment; 2) a correlative loss; 3) nexus between loss and enrichment; 4) lack of cause for

enrichment; and 5) absence of a legal precept excluding application of enrichment without cause.”

Puerto Rico Tel. Co. v. SprintCom, Inc., 662 F.3d 74, 97 (1st Cir. 2011) (emphasis and citation

omitted); accord Carpenter, 442 F. Supp. 3d at 476–77. One question here, then, is whether

another “legal precept” applies. Defendants say that one does: the Puerto Rico Antitrust Act

(“PRAA”), 10 L.P.R.A. § 268. Puerto Rico responds that the PRAA is not an available avenue

because indirect purchasers cannot use it to sue.

       The Supreme Court has held that indirect purchasers generally may not sue for damages

under federal antitrust laws. See Illinois Brick Co. v. Illinois, 431 U.S. 720, 745–48 (1977). Some

states have passed statutes expressly permitting such suits under state law. See Broiler Chicken,

2020 WL 4032932, at *3–4. But as Puerto Rico acknowledges, its government has not done so.

(ECF No. 20, PageID.226.) So, Puerto Rico says, “[b]ecause the PRAA does not create a right to

relief for indirect purchasers, Plaintiff may bring a claim for unjust enrichment.” (ECF No. 20,

PageID.230.) This logic does not hold water, however. “[T]he vast majority of courts rightly hold

that unjust enrichment may not supply a valid cause of action in states where plaintiffs are

otherwise barred from recovery under relevant antitrust and consumer protection statutes.” In re

Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d 1033, 1088 (S.D. Cal. 2017). “[A]fter

all, unjust enrichment is an equitable remedy, and it would be inequitable to permit relief where

the state has clearly made a policy determination that no such relief should lie.” Id. at 1088–89

(citation omitted). Puerto Rico’s position “amounts to an attempt to circumvent Illinois Brick,


                                                    7
    Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.60 Filed 01/15/21 Page 8 of 11




which confined antitrust claims to direct purchasers, in the absence of a showing that such a

recovery is allowed.” See In re Novartis & Par Antitrust Litig., No. 18-11835, 2019 WL 3841711,

at *6 (S.D.N.Y. Aug. 15, 2019) (dismissing unjust enrichment claim brought by Puerto Rico).2

         In attempting to fight this rationale, Puerto Rico cites cases such as In re G-Fees Antitrust

Litig., 584 F. Supp. 2d 26, 46 (D.D.C. 2008) and In re Cardizem CD Antitrust Litig., 105 F. Supp.

2d 618, 669–71 (E.D. Mich. 2000). But subsequent courts have deemed those older cases to be

irrelevant or not persuasive. See In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 763 (E.D. Pa.

2014) (stating that G-Fees “is an outlier decision”); In re TFT-LCD (Flat Panel) Antitrust Litig.,

599 F. Supp. 2d 1179, 1192 (N.D. Cal. 2009) (“Contrary to plaintiffs’ suggestion, the Cardizem

court did not hold that indirect purchaser plaintiffs who lacked standing under a state antitrust

statute could repackage that claim as an unjust enrichment claim.”). Puerto Rico also points to an

opinion related to the Body Sealing Products litigation. See In re Auto. Parts Antitrust Litig., No.

12-MD-02311, 2017 WL 11441039 (E.D. Mich. Sept. 28, 2017). But that opinion considered only

the situation of a statutory ban against “antitrust or consumer protection class action claims,” see

id. at *1 (emphasis added), rather than a statute like the PRAA, which does not allow indirect

purchasers to recover in any type of action.

         In conclusion, there is a legal precept that forbids Puerto Rico to recover damages as an

indirect purchaser. So the principle of unjust enrichment does not apply here.




2
 At oral argument, counsel for Defendants noted the recent case considering Illinois Brick in this
context. See In re Pork Antitrust Litig., No. 18-1776, 2020 WL 6149666, at *32 (D. Minn. Oct.
20, 2020). This case law does not alter the Court’s analysis.

                                                  8
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.61 Filed 01/15/21 Page 9 of 11




                                        C. Injunctive Relief

       Puerto Rico’s argument for injunctive relief also fails.

       The Clayton Act authorizes suits “against threatened loss or damage by a violation of the

antitrust laws.” 15 U.S.C. § 26. Such an action is subject to the “same conditions and principles as

injunctive relief against threatened conduct that will cause loss or damage is granted by courts of

equity.” Id. In deciding whether to issue an injunction, a district court must weigh four factors:

“(1) whether the movant has a strong likelihood of success on the merits; (2) whether the movant

would suffer irreparable injury absent the injunction; (3) whether the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by the issuance of

an injunction.” Louisiana-Pacific Corp. v. James Hardie Bldg. Prods., Inc., 928 F.3d 514, 517

(6th Cir. 2019).

       In its brief, Puerto Rico argues that Defendants’ conspiracy “was an unreasonable restraint

of interstate and foreign trade and commerce” and that the Court should “preclud[e] defendants

from continuing this illegal activity.” (ECF No. 1, PageID.3–4.) As a threshold question, the Court

questions whether any illegal activity is still occurring. The complaint says that illegal conduct

lasted “from at least as early as January 2000 and continuing until at least February 2010.” (ECF

No. 1, PageID.14.) But that was more than a decade ago. Indeed, Defendants’ motion to dismiss

clearly shows that Puerto Rico’s complaint mostly copies allegations made in 2013. (ECF No. 9-

1.)

       Less than a year ago, another court addressed a nearly identical situation involving Puerto

Rico’s request for injunctive relief in an antitrust case. That court provided persuasive justification

for dismissing the case and refusing to issue an injunction:


                                                  9
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.62 Filed 01/15/21 Page 10 of 11




       Plaintiff has failed to present a cogent argument for establishing an impeding,
       contemporary and threatened harm. Although an alleged price-fixing conspiracy
       could have possibly occurred throughout the Nation, as the multi-district antitrust
       lawsuits, settlement agreements and monetary fines reveal, it is apparent from the
       face of the Complaint that the last injurious act in this entire scheme befell almost
       ten years ago. . . . Not a single pleading references a recent act (from 2011 to
       2018), nor does it relate to the Defendants’ businesses in the Commonwealth of
       Puerto Rico. Simply adding the phrase, “including Puerto Rico” at the end of every
       other allegation in the Complaint is not specific enough to survive the burden at
       this stage. . . . “Past exposure to illegal conduct does not in itself show a present
       case or controversy regarding injunctive relief . . . if unaccompanied by any
       continuing, present adverse effects.” In re New Motor Vehicles Canadian Exp.
       Antitrust Litig., 522 F.3d [6, 14 (1st Cir. 2008)]. Consequently, Plaintiff has failed
       to plausibly establish that injunctive relief should be granted. The Court will not
       proceed with almost decade-old allegations, as Defendants correctly point out.

Carpenter, 442 F. Supp. 3d at 474–75.

       Puerto Rico’s brief devotes just two paragraphs to its request for an injunction. In response

to the issue of “present adverse effects,” Puerto Rico largely ignores it, saying that “such present

adverse effects are self-evident: given that the current owner of a vehicle that contains parts that

were overpriced, when that owner sells the vehicle, she is going to have to pass that overcharge to

the new owner.” (ECF No. 20, PageID.243.) The Court does not believe these effects to be self-

evident. As Defendants accurately reply: “[T]hat is entirely speculative, premised on future

conduct by third party vehicle owners, not Defendants, and in any event would not be prevented

by an injunction against Defendants.” (ECF No. 21, PageID.342–43.) At oral argument, counsel

for Puerto Rico repeated the rationale from its brief and added that more facts might turn up in

discovery. Having not plausibly pleaded a contemporary harm in its complaint, however, Puerto

Rico cannot continue to search for one. This Court agrees with the conclusion from Carpenter.




                                                 10
Case 2:13-cv-02005-SFC-DRG ECF No. 1, PageID.63 Filed 01/15/21 Page 11 of 11




       Defendants also state that any injunctive claim would be time-barred under the doctrine of

laches. Since Defendants have a winning argument on the merits, however, the Court will not

consider this alternative assertion.

                                              IV.

       Defendants’ motion to dismiss is GRANTED.

       IT IS SO ORDERED.

Dated: January 15, 2021                             s/Sean F. Cox
                                                    Sean F. Cox
                                                    U. S. District Judge




                                              11
